 362 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
  Fresh & 
Green
™s of
 Washington
, D.C., LLC
 and
 Unit-ed 
Food and 
Commercial
 Workers, 
Local 400
.  Case 05
ŒCAŒ065595
 August 
29, 2014
 DECISION AND ORDER
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
JOHNSON
 AND 
SCHIFFER
 On June 28, 2013, the Board issued a Decision and 
Order in this proceeding, which is reported at 359 NLRB 
1314 (2013).  Thereafter, the Respondent filed a petition 
for review in the United States Court of Appeals for the 
District of Columbia C
ircuit.  
 At the time of the Decision and Order, the composition 
of the Board included two persons whose appointments 

to the Board had been challenged as constitutionally i
n-firm.  On June 26, 2014, the United States Supreme 

Court issued its decision in 
NLR
B v. Noel Canning
, 134 
S.Ct. 2550 (2014), holding that the challenged appoin
t-ments to the Board were not valid.  Thereafter, the Board 
issued an order setting aside the Decision and Order, and 
retained this case on its docket for further action as a
p-propri
ate.
 The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-member panel.
 In view of the decision of the Supreme Court in 
NLRB 
v. Noel Canning
, supra, we have considered 
de novo
 the 
judge
™s 
supplemental 
decision and th
e record in light of 
the exceptions and briefs.  We have also considered the 
now
-vacated 
Supplemental 
Decision and Order, and we 
agree with the rationale set forth therein.
1  Accordingly, 
1 The judge found that the General Counsel established under 
Wright 
Line
, 251 NLRB 1083, 108
9 (1980), enfd. 622 F.2d 899 (1st Cir. 1981), 
cert. denied 495 U.S. 989 (1982), that the Respondent unlawfully di
s-charged employee Maria Yliquin for her protected conduct as a shop 
steward.  The Respondent excepts to this finding, claiming, in part, that 
the General Counsel failed to show that the Respondent harbored an
i-mus toward Yliquin
™s activities as a steward because the Respondent 
did not discharge another steward, employee Sally Crabb.  In rejecting 

that argument, the judge noted that Crabb 
ﬁmay not 
have been as a
g-
gressive in that position as Yliquin.
ﬂ  We need not rely on the judge
™s inference.  Instead, we apply the well
-established principle that 
ﬁ[a] 
discriminatory motive, otherwise established, is not disproved by an 

employer
™s proof that it did 
not take similar actions against all union 
adherents.
ﬂ  
Master Security Services
, 270 NLRB 543, 552 (1984); 
see 
also
 Conley Trucking
, 349 NLRB 308, 323 fn. 38 (2007), enfd. 520 
F.3d 629 (6th Cir. 2008) (citing 
NLRB v. Nabors
, 196 F.2d 272, 276 
(5th Cir. 1952)). 
 Member Johnson concurs with his colleagues that the Respondent 
violated Sec. 8(a)(3) and (1) by discharging both employees Maria 
Yliquin and Esam Amireh, but with two important caveats.
 Regarding Amireh
™s discharge, t
he General Counsel was required to 
demonstrate, as part of his prima facie case under 
Wright Line
, that the 
Respondent, through Store Manager Mary Huffman, had knowledge 
that Union Representative Richard Wildt brought Amireh
™s scheduling 
concerns to Huffma
n both on Amireh
™s behalf and at his request.  B
e-we a
ffirm 
the judge
™s rulings, findings, and conclusions 
and adopt the judge™s 
recommended Order
2 to the extent 
and for the reasons stated in the 
Supplemental 
Decision 
and Order reported at 359 NLRB 
1314
, which is incorp
o-rated herein by reference.
 APPENDIX
 NOTICE 
TO EMPLOYEES
 POSTED BY 
ORDER OF THE 
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we vi
o-lated Federal labor law and has ordered us to post and obey 
this notice.
 FEDERAL LAW GIVES YOU THE 
RIGHT TO
 Form, join, or assist a union
 Choose representatives to bargain with us on 
your behalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  cause the record confirms this knowledge, Member Johnson joins his 
colleagues in finding the violation.
 Moreover, the Respondent argues that Huffman had discretion co
n-
cerning whether to hire/retain Yliquin (
and Amireh) when the D.C. 
store changed ownership, and that Huffman
™s decision to retain Yliquin 
(and Amireh) belies any antiunion animus.  This argument essentially 
raises the same
-actor inference from Title VII law, under which courts 
assume that where t
he same person does the hiring and termination of 
an employee, the discharge was not likely to have been because of an 

unlawful discriminatory motive.  See 
Tellepsen Pipeline Services Co. v. 
NLRB
, 320 F.3d 554, 569
Œ570 fn. 4 (5th Cir. 2003) (finding in a S
ec. 
8(a)(3) case that the same
-actor inference 
ﬁis not implicated by the 
facts
ﬂ but noting that it 
ﬁhas been applied only in [the] context of race, 
gender, and age discrimination cases
ﬂ). In Member Johnson
™s view, consideration of the same
-actor infe
r-ence 
should not be foreclosed in the Board
™s traditional discrimination 
analysis.  For instance, where the nature and extent of an alleged di
s-criminatee
™s union or protected concerted activity was the same at the 
time of hire and at the time of discharge, and t
he same person co
n-
trolled both the hiring and the termination decisions, the same
-actor 
inference might well apply.  However, the inference would not apply in 
this case because the hiring decision was actually made on a corporate
-wide basis by more highly
-placed individuals.  While store managers 
such as Huffman might have been able to argue
Šperhaps even su
c-cessfully
Šin favor of individual exceptions to a blanket hiring dec
i-sion, such influence is not the functional equivalent of the same person 
having disc
rete hiring and discharge authority with respect to a partic
u-
lar employee such as Yliquin or Amireh.  Further, the inference would 

not apply here because the protected activity at issue generally occurred 
after the Respondent made the decision to hire Yliq
uin and Amireh.
 2 In adopting paragraphs 2(c) and 2(d) of the Board
™s June 28, 2013 
Order, we rely on 
Don Chavas LLC d/b/a Tortillas Don Chavas
, 361 
NLRB 
102
 (2014).  In addition, we substitute the attached notice in 
accordance with our decision in 
Durham 
School Services
, 360 NLRB 
694
 (2014).
 361 NLRB No. 35
                                                                                                                                  FRESH 
& GREENS OF WASHINGTON
, D.C., LLC
 363 WE WILL NOT
 discharge or otherwise
 discriminate 
against any of you for supporting the United Food & 
Commercial Workers, Local 400, or any other labor o
r-ganization.
 WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
listed above.
 WE WILL
, within 14 days from the date of the Board
™s Order, offer Maria Yliquin and Esam Amireh full rei
n-statement to their former jobs or, if those jobs no longer 
exist, to substantially equivalent positions, without pre
j-udice to their seniority or any ot
her rights or privileges 
previously enjoyed.
 WE WILL
 make Maria Yliquin and Esam Amireh 
whole for any loss of earnings and other benefits resul
t-ing from their discharges, less any net interim earnings, 
plus interest.
 WE WILL
 compensate Maria Yliquin and E
sam Amireh 
for the adverse tax consequences, if any, of receiving a 
lump
-sum backpay award, and 
WE WILL
 file a report with 
the Social Security Administration allocating the bac
k-pay award to the appropriate calendar quarters.
 WE WILL
, within 14 days from th
e date of the Board
™s Order, remove from our files any reference to the unla
w-ful discharges of Maria Yliquin and Esam Amireh, and 
WE WILL
, within 3 days thereafter, notify each of them in 
writing that this has been done and that the discharges 
will not be 
used against them in any way.
  FRESH
 & GREEN
™S OF
 WASHINGTON
, D.C.,
 LLC
  The Board
™s decision can be found at 
www.nlrb.gov/case/05
ŒCAŒ065595
 or by using the QR 
code below. 
 Alternatively, you can obtain
 a copy of the 
decision from the Executive Secretary, National Labor 
Relations Board, 1099 14th Street, N.W., Washington, 
D.C. 20570, or by calling (202) 273
-1940.
    